 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DENNIS DAVIS,                                    No. 2:17-cv-0544 JAM CKD P
12                        Plaintiff,
13             v.                                         ORDER AND
14       B. JOHNSON, et al.,                              FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            Plaintiff is a California prisoner proceeding pro se with an action for violation of civil

18   rights under 42 U.S.C. §1983. On July 25, 2017, the court screened plaintiff’s complaint, as the

19   court is required to do under 28 U.S.C. § 1915A(a), and found that plaintiff may proceed on

20   claims arising under the Eighth Amendment against defendants Johnson, Graves, LaPastora,

21   Ingram and Gallegos (defendants).1 Defendants filed their answer on October 23, 2017. Their

22   motion for summary judgment is now before the court.

23   I. Plaintiff’s Sur-Reply

24            Defendants filed their motion for summary judgment on July 20, 2018. Plaintiff filed an

25   opposition on August 2, 2018 and defendants filed a reply on August 8, 2018. Under Local Rule

26   230(l), a motion is generally submitted when a reply brief is filed or when the time to file a reply

27
     1
      On June 6, 2018, the district court judge assigned to this case dismissed any Fourteenth
28   Amendment claim identified by plaintiff in his complaint. ECF No. 28.
                                                      1
 1   has expired. On August 20, 2018, and without leave, plaintiff filed a sur-reply. Defendants ask

 2   that the sur-reply be stricken.

 3          In their reply brief, defendants object that a document attached as an exhibit to plaintiff’s

 4   opposition, specifically a “Comprehensive Accommodation Chrono” issued September 28, 2015

 5   (ECF No. 39 at 20 & 27), is “unauthenticated.” ECF No. 40 at 3:23-3:26. In his sur-reply,

 6   plaintiff, among other things, attempts to cure this. The court considers that portion of plaintiff’s

 7   sur-reply in which plaintiff attempts to establish authenticity of the “Comprehensive

 8   Accommodation Chrono” issued September 28, 2015 pursuant to the court’s obligation to grant

 9   leeway to pro se prisoner litigants with respect to the technicalities of a motion for summary

10   judgment. See Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). In all other respects, the

11   sur-reply is not considered.

12          In his sur-reply, plaintiff asserts under the penalty of perjury that he obtained the

13   “Comprehensive Accommodation Chrono” issued September 28, 2015, from the California

14   Department of Corrections and Rehabilitation (CDCR) and the document appears to be a medical

15   record generated by CDCR. Since plaintiff has “produce[d] evidence sufficient to support a

16   finding that [this] item is what [plaintiff] claims it is,” specifically, a “Comprehensive

17   Accommodation Chrono,” the exhibit is deemed authentic under Rule 901 of the Federal Rules of

18   Evidence.

19   II. Summary Judgment Standard

20          Summary judgment is appropriate when it is demonstrated that there “is no genuine
21   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

22   Civ. P. 56(a). A party asserting that a fact cannot be disputed must support the assertion by

23   “citing to particular parts of materials in the record, including depositions, documents,

24   electronically stored information, affidavits or declarations, stipulations (including those made for

25   purposes of the motion only), admissions, interrogatory answers, or other materials. . .” Fed. R.

26   Civ. P. 56(c)(1)(A).
27          Summary judgment should be entered, after adequate time for discovery and upon motion,

28   against a party who fails to make a showing sufficient to establish the existence of an element
                                                        2
 1   essential to that party’s case, and on which that party will bear the burden of proof at trial. See

 2   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[A] complete failure of proof concerning an

 3   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

 4   Id.

 5          If the moving party meets its initial responsibility, the burden then shifts to the opposing

 6   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita

 7   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

 8   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

 9   of their pleadings but is required to tender evidence of specific facts in the form of affidavits,

10   and/or admissible discovery material, in support of its contention that the dispute exists or show

11   that the materials cited by the movant do not establish the absence of a genuine dispute. See Fed.

12   R. Civ. P. 56(c); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the

13   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the

14   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,

15   Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is

16   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving

17   party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

18          In the endeavor to establish the existence of a factual dispute, the opposing party need not

19   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

20   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
21   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

22   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

23   Matsushita, 475 U.S. at 587 (quoting Fed. R. Civ. P. 56(e) advisory committee’s note on 1963

24   amendments).

25          In resolving the summary judgment motion, the evidence of the opposing party is to be

26   believed. See Anderson, 477 U.S. at 255. All reasonable inferences that may be drawn from the
27   facts placed before the court must be drawn in favor of the opposing party. See Matsushita, 475

28   U.S. at 587. Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s
                                                         3
 1   obligation to produce a factual predicate from which the inference may be drawn. See Richards

 2   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902

 3   (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing party “must do more than

 4   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record

 5   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

 6   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

 7   III. Plaintiff’s Allegations

 8          In his complaint, which is signed under the penalty of perjury, plaintiff alleges as follows:

 9          1. All events occurred at the California Health Care Facility (CHCF) in Stockton.

10   Defendants Johnson, Graves, LaPastora and Ingram were employed at CHCF as Correctional

11   Officers and Gallegos as a Correctional Sergeant.

12          2. When plaintiff returned to CHCF from a court appearance on October 15, 2015,

13   plaintiff was re-housed from the ground floor of housing unit E-1-D to an upper floor despite the

14   fact that plaintiff suffered from “ambulatory problems” which had resulted in the issuance of a

15   medical order or “chrono” to custody staff directing that plaintiff not be housed on a floor which

16   would require plaintiff using stairs. Medical orders such as this are available in a prisoner’s Unit

17   Health Record (UHR) and Central File (C-File).

18          3. Plaintiff complained when he was reassigned, but his complaints were ignored.

19          4. The next day, plaintiff explained his predicament to defendant Johnson who told

20   plaintiff he could do nothing.
21          5. On October 18, 2015, plaintiff explained the situation to defendant Graves. Plaintiff

22   told Graves that he was having extreme difficulty traversing the stairs. And while Graves saw the

23   “chrono” issued with respect to plaintiff’s condition, Graves indicated that she could not return

24   plaintiff to the ground floor. Plaintiff spoke with Graves the next day as well. Graves again

25   “demurred.”

26          6. Plaintiff also spoke with defendant LaPastora on October 19 requesting that she move
27   plaintiff back to the bottom floor as required in the “chrono.” She indicated she would not get

28   involved.
                                                         4
 1           7. On October 20, plaintiff sought relief from defendant Ingram “due to the increasing

 2   difficulty and ambulatory distress that [plaintiff] was [experiencing] on a daily basis.” Ingram

 3   acknowledged plaintiff’s “chrono,” but was unwilling to intervene.

 4           8. Plaintiff turned to defendant Sgt. Gallegos, the other defendants’ supervising officer,

 5   on October 21. Plaintiff presented Gallegos with his “chrono,” and informed him that it was

 6   becoming harder and harder for him to climb stairs. Gallegos would not move plaintiff to the

 7   bottom floor.

 8           9. Over the course of the next 3 days, plaintiff approached defendants “again and again

 9   seeking to be placed on the lower tier, but was repeatedly rebuffed and ignored by defendants.”

10           10. On October 28, 2015, plaintiff suffered a “massive fall down the stairs” after one of

11   his knees “buckled and gave way.” Plaintiff’s injuries were treated at the medical clinic.

12           11. Upon his return from the medical clinic, plaintiff was assigned a bottom floor cell.

13           12. Plaintiff suffered “serious” and permanent injuries to his back and legs as a result of

14   his fall, and suffers from “severe and debilitating pain.” He has participated in multiple sessions

15   of physical therapy and has been issued a walker with wheels, a wheel chair, and a

16   Transcutaneous Electrical Nerve Stimulation (TENS) unit.

17   IV. Applicable Eighth Amendment Standards

18           The Eighth Amendment prohibits state actors from acting with deliberate indifference to

19   an inmate's health or safety. See Farmer v. Brennan, 511 U.S. 825 (1994). A claim based on

20   deliberate indifference to health or safety has two elements. First, an inmate must show he was
21   “incarcerated under conditions posing a substantial risk of serious harm.” Id. at 834. Second, the

22   inmate must show he was injured as a result of a defendant’s “deliberate indifference” to that risk.

23   Id. Under the deliberate indifference standard, plaintiff must demonstrate prison officials knew

24   he faced a substantial risk of serious harm and that they disregarded that risk by failing to take

25   reasonable measures to abate it. Id. at 847.

26   /////
27   /////

28   /////
                                                        5
 1   V. Defendants’ Arguments and Analysis

 2           A. Defendants Johnson, Graves, LaPastora and Ingram

 3           Evidence before the court indicates defendants Johnson, Graves, LaPastora and Ingram,

 4   all correctional officers, had varying degrees of knowledge of plaintiff’s medical history and his

 5   desire to be returned to a bottom floor cell after he returned from a court appearance on October

 6   15, 2015. One fact common to these defendants is that they all indicate they had no authority to

 7   transfer plaintiff back to a bottom floor cell, and plaintiff fails to point to any evidence to the

 8   contrary. All of the defendants, including defendant Gallegos, agree that, as a Correctional

 9   Sergeant, Gallegos was the only defendant who had any authority to transfer plaintiff to a

10   different cell, or at least to initiate the transfer process.

11           Sergeant Gallegos admits that at some point after October 15, 2015, plaintiff complained

12   to him about being housed on the upper tier and informed Gallegos that he believed he had a

13   lower tier “chrono.” Plaintiff indicates that he informed Gallegos of his predicament at least a

14   week before his fall.

15           In light of the foregoing, the court cannot find that there is a genuine issue of material fact

16   as to any defendant other than Gallegos causing plaintiff injury since Johnson, Graves, LaPastora

17   and Ingram did not have any authority to transfer plaintiff and the person who did have the

18   authority, Gallegos, was aware of plaintiff’s request for a transfer before plaintiff’s fall. There is

19   no evidence that any defendant other than Gallegos was privy to knowledge concerning plaintiff’s

20   condition that Gallegos was not2 and no evidence as to what any defendant could have done to
21   effectuate plaintiff’s being transferred to the bottom tier, other than making sure Gallegos was

22   aware of plaintiff’s request and other relevant information.

23   /////

24   /////

25

26
     2
       In his complaint and at his deposition, plaintiff asserts he showed “chronos” to certain
     defendants. As indicated below, plaintiff presents evidence indicating he was issued a
27   “Comprehensive Accommodation Chrono” dated September 28, 2015 restricting plaintiff to a
     bottom floor cell. However, plaintiff never obtained possession of this “chrono” before his fall on
28   October 28, 2015. ECF no. 37-4 at 25-26.
                                                         6
 1           For these reasons, the court will recommend that defendants’ motion for summary

 2   judgment be granted with respect to plaintiff’s remaining claims against defendants Johnson,

 3   Graves, LaPastora and Ingram. Further, as argued by defendants, defendants are entitled to

 4   summary judgement with respect to plaintiff’s remaining claims against Johnson, Graves,

 5   LaPastora and Ingram under the “qualified immunity” doctrine since the facts, taken in the light

 6   most favorable to plaintiff, do not demonstrate that their conduct violated a statutory or

 7   constitutional right. Saucier v. Katz, 533 U.S. 194, 201 (2001).

 8           B. Defendant Gallegos

 9           In his affidavit (ECF No. 37-2 at 29-31), defendant Gallegos states, in relevant part, as

10   follows:

11                  At all times relevant to this lawsuit, I was employed by [CDCR] as a
                    Correctional Sergeant at the California Health Care Facility. . .
12
                    At all times relevant . . . I was assigned to [plaintiff’s] housing unit.
13                  ..
14                  I had the ability to approve or deny housing requests within CDCR
                    policy. However, a Central Control Sergeant had to review, and
15                  approve or deny, any recommended housing assignment. . .
16                  On October 15, 2015, Mr. Davis returned to CHCF E Yard from an
                    out-to-court visit and was housed on an upper tier. I do not recall if
17                  l personally assigned Mr. Davis to an upper tier cell. However, if I
                    did, I would have checked the CDCR databases, Strategic Offender
18                  Management System (SOMS) and the Electronic Records
                    Management System (ERMS), which comprise an inmate's central
19                  file, to see if Mr. Davis had any housing restrictions before assigning
                    him a cell.
20
                    I did not have access to an inmate's medical file.
21
                    On or around October 15, 2015, I observed Mr. Davis walk up and
22                  down the stairs to his upper tier cell without issue.
23                  At some point after October l 5, 2015, I recall Mr. Davis complaining
                    about being housed on the upper tier, but Mr. Davis never presented
24                  me with a copy of a valid chrono requiring him to be housed a lower
                    tier.
25
                    At some point after October 15, 2015, after Mr. Davis informed me
26                  he believed he had a valid, lower-tier chrono, I checked the SOMS
                    and ERMS databases to see if Mr. Davis had a valid, lower-tier
27                  chrono, but I did not find one.
28   /////
                                                        7
 1                  I did find a chrono dated October 6, 2014, approving Mr. Davis for
                    ground floor cell housing, but it had expired as it was only valid for
 2                  one year.

 3                  I informed Mr. Davis that l could not find a valid, lower-tier chrono
                    for him.
 4
                    If Mr. Davis presented me with a valid chrono or I located one within
 5                  his central file, I would have entered a lower tier housing assignment,
                    and forwarded my recommendation to the Central Control Sergeant.
 6                  The Central Control Sergeant would then generate his or her own
                    paperwork to effectuate the move.
 7
                    I was unaware that Mr. Davis was at any risk of harm between
 8                  October 15, 2015, through October 28, 2015, because I observed Mr.
                    Davis walking up and down the stairs without issue, and I did not
 9                  locate a valid, lower-tier chrono for him.

10           At his deposition, plaintiff testified that he had obtained a lower tier “chrono” in 2010 due

11   to a motorcycle accident which rendered his legs unstable and that he had fallen “quite a few

12   times” since 2010. ECF No. 37-4 at 19. Plaintiff also testified that while housed at CHCF,

13   plaintiff had always maintained a lower-bunk, lower tier “chrono.” ECF No. 37-4 at 26.

14           Defendants do not dispute that plaintiff was issued a “chrono” for a “permanent” ground

15   floor cell on October 6, 2014 (ECF No. 37-2 at 59). On the “chrono” issued to plaintiff it

16   indicates that even “permanent” “chronos” “shall be reviewed annually.” Id. The “chrono” also

17   provides that plaintiff shall be “permanent[ly]” assigned a bottom bunk, permitted to possess a

18   knee brace for his left knee, and orthopedic shoes. Id.

19           At his deposition, plaintiff clarified that he only spoke with defendant Gallegos on

20   October 21, 2015 and that he did not actually show him a “chrono.” Rather, he asked Gallegos to

21   “go into the computer and find it.” ECF No. 37-4 at 35. Gallegos told plaintiff he would look

22   into it. Id.

23           In his affidavit, defendant Graves asserts:

24                  At some point after October 15, 2015, I recall Mr. Davis complaining
                    about being housed on the upper tier. However, I do not recall Mr.
25                  Davis ever producing a valid, lower-tier chrono. I informed Sergeant
                    Gallegos about the situation.
26
27   ECF No. 37-2 at 14.

28   /////
                                                           8
 1          Similarly, defendant Johnson indicates that on or around October 15, 2015, plaintiff asked

 2   if Johnson could look into his housing assignment “because he believed he should have been

 3   housed on a lower tier.” Id. at 18. In response, Johnson “consulted with . . . Sergeant Gallegos,

 4   and informed [him] of the situation.” Id. at 18-19.

 5          At his deposition, plaintiff testified that in September 2015, his “chrono” was reviewed by

 6   Nurse Practitioner Saipher and reissued. ECF No. 37-4 at 24. Attached as exhibit B to plaintiff’s

 7   opposition is a “Comprehensive Accommodation Chrono” dated September 28, 2015. ECF No.

 8   39 at 20. The “chrono” directs that plaintiff be housed on a ground floor and be permitted to

 9   sleep in a bottom bunk.

10          On October 16, 2015, the day after plaintiff had been reassigned away from the ground

11   floor of his housing unit, plaintiff submitted a request that his lower bed and lower bunk “chrono”

12   be renewed. ECF No. 37-2 at 60. At his deposition, plaintiff indicated he took this action after he

13   was told by unidentified correctional staff that a valid “chrono” was not found. ECF No. 37-4 at

14   24, 37, 50. On October 21, 2015, another “Medical Classification Chrono” was issued indicating

15   plaintiff should be restricted from climbing stairs. ECF No. 37-2 at 58. Defendants argue

16   correctional staff would not have had access to the “Medical Classification Chrono.” Rather,

17   correctional staff receive direction from medical staff concerning housing by reviewing any

18   “Comprehensive Accommodation Chrono[s]” issued with respect to that particular inmate.

19          Defendants argue that, viewing the facts in the light most favorable to plaintiff, defendant

20   Gallegos was not deliberately indifferent to plaintiff’s mobility issues as a matter of law because
21   Gallegos denied plaintiff’s request that he be returned to the bottom floor of the housing unit only

22   after checking via computer whether there were any current orders from medical staff indicating

23   plaintiff must be housed on a bottom floor. The court disagrees.

24          As indicated above, plaintiff was issued a “Comprehensive Accommodation Chrono” on

25   September 28, 2015 which directed that plaintiff be housed on a ground floor and be permitted to

26   sleep in a bottom bunk. It is possible defendant Gallegos was aware of the September 28, 2015
27   “chrono” but ignored it. This is a genuine issue of material fact which precludes entry of

28   summary judgment.
                                                       9
 1          Even if the court found Gallegos was not aware of the September 28, 2015 “chrono”

 2   before plaintiff’s fall on October 28, 2015, Gallegos would still not be entitled to summary

 3   judgment. First, the court assumes that simply by plaintiff’s being housed at CHCF, all

 4   correctional staff are on notice that he had some medical concerns which may dictate housing

 5   conditions. In fact, it appears plaintiff had maintained a lower-bunk, lower tier “chrono” from the

 6   time he arrived at CHCF. Second, it was clear to defendant Gallegos that plaintiff was issued a

 7   “chrono” for “permanent” placement in a ground floor cell on October 6, 2014. From the

 8   “chrono,” Gallegos should have understood that plaintiff had mobility problems since he was

 9   assigned a ground floor cell, a bottom bunk, permitted to possess a knee brace for his left knee,

10   and orthopedic shoes. Third, nothing suggests Gallegos had reason to believe that the

11   “permanent” “chrono” had been revoked because plaintiff no longer needed it. Rather, Gallegos,

12   at best, believed the “chrono” had not been renewed within a relatively short period of time after

13   the passing of one year since the issuance of the 2014 “chrono.” Considering all of these facts, it

14   was incumbent upon Gallegos to do more than search for a renewal of the “chrono” on a

15   computer database to dispatch his duties under the Eighth Amendment. At a minimum, Gallegos

16   should have undertaken the relatively simple task of checking with medical staff as to whether the

17   2014 “chrono” had been or would be renewed (which it had been).

18          Defendant Gallegos asserts he is entitled to summary judgment under the “qualified

19   immunity” doctrine. “Government officials enjoy qualified immunity from civil damages unless

20   their conduct violates ‘clearly established statutory or constitutional rights of which a reasonable
21   person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001) (quoting

22   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In analyzing a qualified immunity defense, the

23   court must consider the following: (1) whether the alleged facts, taken in the light most favorable

24   to the plaintiff, demonstrate that defendant's conduct violated a statutory or constitutional right;

25   and (2) whether the right at issue was clearly established at the time of the incident. Saucier v.

26   Katz, 533 U.S. 194, 201 (2001)
27          As indicated above, it is clearly established that prison officials are liable under the Eighth

28   Amendment for injuries which result from, at least, their deliberate indifference to conditions of
                                                        10
 1   confinement posing a substantial risk of serious harm. As described above, the evidence before

 2   the court establishes at least a genuine issue of material fact as to whether plaintiff suffered injury

 3   as a result of defendant Gallegos’s deliberate indifference to conditions which presented a

 4   substantial risk of serious harm to plaintiff, specifically, plaintiff being forced to climb stairs.

 5           For these reasons, plaintiff’s remaining Eighth Amendment claim is not barred on the

 6   basis of “qualified immunity.”

 7           C. Punitive Damages

 8           In his complaint, plaintiff seeks punitive damages. Defendants seek summary judgment

 9   as to any claim for punitive damages.

10           Punitive damages may be proper under 42 U.S.C. § 1983 “when the defendant's conduct is

11   shown to be motivated by evil motive or intent, or when it involves reckless or callous

12   indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983).

13   As indicated above, there is a genuine issue of material fact as to whether defendant Gallegos was

14   at least deliberately indifferent to a substantial risk of serious harm to plaintiff. If a finder of fact

15   concludes that Gallegos was at least deliberately indifferent, reckless indifference could also be

16   found. See Farmer, 511 U.S. at 837–39 (“deliberate indifference” for purposes of the Eighth

17   Amendment requires “conscious disregard” of risk, as opposed to civil-law recklessness which

18   requires only that a defendant should have known of the risk). Therefore, defendants are not

19   entitled to summary judgment as to a claim for punitive damages against defendant Gallegos.

20           D. Eleventh Amendment
21           Plaintiff sues all defendants in their individual and official capacities. However, the

22   Eleventh Amendment bars suits for damages against state officials acting in their official

23   capacities. Aholelei v. Dept. of Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). In his

24   complaint, plaintiff seeks injunctive relief, but he fails to point to facts suggesting he is suffering

25   an ongoing violation of his rights or facts that demonstrate the inadequacy of a legal remedy. See

26   G.C. and K.B. Investments v. Wilson, 326 F.3d 1096, 1107 (9th Cir. 2003). For these reasons,
27   plaintiff has no valid cause of action against any defendant in their official capacity.

28   /////
                                                         11
 1           In accordance with the above, IT IS HEREBY ORDERED that defendants’ motion to

 2   strike plaintiff’s August 20, 2018 sur-reply (ECF No. 42) is granted in part and denied in part as

 3   discussed herein.

 4           IT IS HEREBY RECOMMENDED that:

 5           1. Defendants’ motion for summary judgment (ECF No. 37) be granted as to defendants

 6   Johnson, Graves, LaPastora and Ingram acting in their individual capacities and all defendants

 7   acting in their official capacities; and

 8           2. Denied as to plaintiff’s claim arising under the Eighth Amendment against defendant

 9   Gallegos acting in his individual capacity.

10           These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be served and filed within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18   Dated: March 13, 2019
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23   1
     davi0544.msj
24

25

26
27

28
                                                       12
